                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION

                                NO. 2:10-CR-21-FL-1

 UNITED STATES OF AMERICA

       v.                                                   ORDER

 TERRICIOUS BURNELL BROOKS


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government’s Response

to Motion for Sentencing Reduction Pursuant to First Step Act of 2018, filed at Docket

Entry 167, be sealed, except that filed, stamped copies be provided to the United

States Attorney’s Office for the Eastern District of North Carolina and counsel for the

defendant.

      IT IS SO ORDERED, this 10th day of September, 2019.



                                 _______________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Judge
